Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuzaki et al. (US Patent Application Publication No. 2018,0004169). With regard to Claim 1, Matsuzaki discloses a wearable device (W) comprising: a display (5) that displays time; and a processor (250, 310) that acquires moving object information related to a moving object which moves to a destination place and a time difference of the destination place with respect to standard time, and corrects the time to be displayed on the display unit based on the time difference when it is determined that a predetermined condition related to arrival of the moving object to the destination place is satisfied based on the moving object information (Paragraphs 0074-0075).
With regard to Claim 2, Matsuzaki discloses an atmospheric pressure sensor (102); and an acceleration sensor (101), wherein the moving object information includes departure-place atmospheric pressure and current-place atmospheric pressure that are measured by the atmospheric pressure sensor, and an acceleration speed (Paragraph 0082) from a departure place to a current place that is measured by the acceleration sensor, and wherein the processor determines that the predetermined condition is satisfied when it is specified that the moving object is descending based on the acceleration speed of the moving object information, and when a ratio value between an altitude specified based on the atmospheric pressure of the moving object information and an altitude specified based on the acceleration speed of the moving object information is equal to or larger than a predetermined value.
With regard to Claim 3, Matsuzaki discloses a first receiver (105) configured to receive a first specific signal transmitted from the moving object, wherein the first receiver generates determination information indicating whether or not the moving object is transmitting the first specific signal, wherein the moving object information includes the determination information, and wherein the processor determines that the predetermined condition is satisfied when the determination information included in the moving object information indicates that the moving object does not transmit the first specific signal.
With regard to Claim 4, Matsuzaki discloses a second receiver (Paragraph 0247) configured to receive a second specific signal whose frequency bandwidth obtained by a frequency of a carrier wave is different for each region; and a memory (250) that stores frequency information indicating the frequency bandwidth obtained by the frequency of the carrier wave of the second specific signal transmitted from the destination place, wherein the moving object information includes the frequency of the carrier wave of the second specific signal received by the second receiver, and wherein the processor determines that the predetermined condition is satisfied when the frequency included in the moving object information is included within the frequency bandwidth obtained by the frequency of the carrier wave of the second specific signal transmitted from the destination place, by referring to the frequency information.
With regard to Claim 5, Matsuzaki discloses a positioning unit (364) that specifies a current position based on a satellite signal transmitted from a position information satellite; and a memory (310) that stores time zone information indicating a relationship between a position and a time difference with respect to the standard time, wherein the moving object information includes the current position specified by the positioning unit, and wherein the processor specifies a time difference of the current position with respect to the standard time by referring to the time zone information, and determines that the predetermined condition is satisfied when the specified time difference matches with the time difference of the destination place.
With regard to Claim 6, Matsuzaki discloses the moving object information including an estimated arrival time at which the moving object is estimated to arrive at the destination place, and wherein the processor determines that the predetermined condition is satisfied when the time to be displayed on the display unit reaches time that is earlier than the estimated arrival time by a predetermined time (Paragraph 0074).
With regard to Claim 7, Matsuzaki discloses the moving object information including an estimated arrival time at which the moving object is estimated to arrive at the destination place and a delay time by which the moving object is delayed from the estimated arrival time, and wherein the processor determines that the predetermined condition is satisfied when the time to be displayed on the display unit reaches time that is earlier than time obtained by adding the delay time to the estimated arrival time by a predetermined time (Paragraph 0074).
With regard to Claim 8, Matsuzaki discloses the moving object information including the destination place, a current position of the moving object, and a moving speed of the moving object, and wherein the processor calculates an estimated arrival time at which the moving object is estimated to arrive at the destination place based on the destination place, the current position of the moving object, and the moving speed of the moving object, and determines that the predetermined condition is satisfied when the time to be displayed on the display unit reaches time that is earlier than the estimated arrival time by a predetermined time (Paragraph 0074).
With regard to Claim 9, Matsuzaki discloses a time correction method of a wearable device (W) including a display (5) that displays time and a processor (250, 310), the method causing the processor to: acquire moving object information related to a moving object which moves to a destination place and a time difference of the destination place with respect to standard time; and correct the time to be displayed on the display unit based on the time difference when it is determined that a predetermined condition related to arrival of the moving object to the destination place is satisfied based on the moving object information.
With regard to Claim 10, Matsuzaki discloses the moving object information including departure-place atmospheric pressure and current-place atmospheric pressure measured by an atmospheric pressure sensor (102), and an acceleration speed (Paragraph 0082) from a departure place to a current place measured by an acceleration sensor (101), and wherein the processor is caused to determine that the predetermined condition is satisfied when it is specified that the moving object is descending based on the acceleration speed of the moving object information, and when a ratio value between an altitude specified based on the atmospheric pressure of the moving object information and an altitude specified based on the acceleration speed of the moving object information is equal to or larger than a predetermined value.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose timepieces similar to Applicant’s claimed device having displays, atmospheric pressure sensors and acceleration sensors.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWIN A. LEON/Primary Examiner, Art Unit 2833